COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MGA Insurance Company, Inc. d/b/a              §
 Gainsco Auto Insurance and/or Gainsco                           No. 08-16-00192-CV
 Auto Insurance Agency, Inc.,                   §
                                                                    Appeal from the
                   Appellant,                   §
                                                                  353rd District Court
 v.                                             §
                                                                of Travis County, Texas
 Samla Jift Velasquez-Ramirez,                  §
                                                              (TC# D-1-GN-16-002546)
                  Appellee.                     §


                                             ORDER
                                                  '
       Pending before the Court is Appellant’s first motion to abate appeal. The motion
                                                  '
is GRANTED. We therefore abate the appeal until February 3, 2017. The appellant’s shall file their
                                                  '
motion to dismiss the appeal or their motion for continuation of abatement on or before February 3,
                                                  '
2017.

       IT IS SO ORDERED this 5th day of December, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.